



COURT OF APPEAL FOR ONTARIO

CITATION: Lemire v. Canadian Tire Bank, 2016 ONCA 810

DATE: 20161031

DOCKET: C61957

Doherty, Hourigan and Brown JJ.A.

BETWEEN

Flora M. Lemire

Appellant (Defendant)

and

Canadian Tire Bank

Respondent (Plaintiff)

Flora M. Lemire, appearing in person

David Lingard, for the respondent

Heard:  October 28, 2016

On appeal from the judgment of Justice R. John Harper of
    the Superior Court of Justice, dated April 6, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the debt, which is the subject of the
    underlying judgment, is owed by a trust and she is duty bound to maintain the
    confidentiality of that trust.

[2]

We cannot go be behind the judgment.

[3]

The appellant is the defendant.  The motion judge exercised his
    discretion in favour of renewing the writ.  The appellants assertion that the
    debt is in fact owed by another legal entity could not justify a refusal to
    renew the writ.  There were no other grounds offered in support of the
    appellants submission.  We defer to the motion judges exercise of his
    discretion.

[4]

The appeal is dismissed.   Costs awarded to the respondent in the amount
    of $500, inclusive of disbursements and all relevant taxes.


